UNITED STATES COURT OF APPEALS

                           FOR THE FIFTH CIRCUIT

                            __________________

                               No. 95-50051
                             Summary Calendar
                            __________________


       GEORGE LYLE, individually and
       as next friend of four minor
       children, et al.,

                                             Plaintiffs-Appellants,

                                    versus

       SAN ANTONIO INDEPENDENT SCHOOL
       DISTRICT, et al.,

                                             Defendants-Appellees.

           ______________________________________________

        Appeal from the United States District Court for the
                      Western District of Texas
                            (CA-Sa-93-966)
           ______________________________________________

                          March 15, 1996
Before KING, SMITH, and BENAVIDES, Circuit Judges.

PER CURIAM:*

       The plaintiffs appeal the entry of summary judgment for the

defendants in this suit involving Title IX and civil rights claims

that stemmed from allegations of molestation of the plaintiffs'

four    minor   children   during    a   school-sponsored   event.    The

appellants' brief does not adequately argue any issue. See Fed. R.

App. R. 28(a)(6).    None of the arguments are supported by cites to

the record.     Especially absent are any supporting cites to either



*
 Pursuant to Local Rule 47.5, the court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in Local Rule 47.5.4.
the appellants' own summary judgment evidence or the appellees'

extensive summary judgment evidence. The lack of supporting record

cites in appellants' brief is sufficient, in and of itself, to

dismiss the appeal.   See Moore v. FDIC, 993 F.2d 106, 107 (5th Cir.

1993).   In addition, appellants' brief presents conclusional,

unsupported arguments and makes vague claims with respect to

matters not before the district court.    Finding appellants' brief

wholly inadequate, the appeal is dismissed.

APPEAL DISMISSED.




                                  2